SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 NORTHLAND CABLE PROPERTIES EIGHT LIMITED PARTNERSHIP (Name of Subject Company) MPF FLAGSHIP FUND 14, LLC, MPF BLUE RIDGE FUND I, LLC, MPF INCOME FUND 25, LLC, MPF BADGER ACQUISITION CO., LLC, MPF DEWAAY FUND 7, LLC, MPF DEWAAY FUND 8, LLC, MPF DEWAAY FUND 6, LLC, MP VALUE FUND 8, LLC; AND MACKENZIE PATTERSON FULLER, LP (Bidders) UNITS OF LIMITED PARTNERSHIP INTEREST (Title of Class of Securities) none or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 16,901 Units at a purchase price equal to $70 per Unit in cash. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $137.35 Form or Registration Number:SC TO-T Filing Party: MacKenzie Patterson Fuller, LP Date Filed: August 17, 2011 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] AMENDMENT TO TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MPF Flagship Fund 14, LLC, MPF Blue Ridge Fund I, LLC, MPF Income Fund 25, LLC, MPF Badger Acquisition Co., LLC, MPF DeWaay Fund 7, LLC, MPF DeWaay Fund 8, LLC, MPF DeWaay Fund 6, LLC, MP Value Fund 8, LLC (collectively the “Purchasers”) to purchase all Units of limited partnership interest (the “Units”) in Northland Cable Properties Eight Limited Partnership (the “Partnership”), the subject company, not already held by purchasers and their affiliates at a purchase price equal to $70 per Unit, less the amount of any distributions declared or made with respect to the Units between August 17, 2011 (the “Offer Date”) and September 30, 2011 or such other date to which this Offer may be extended (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated August 17, 2011 (the “Offer to Purchase”) and the related Assignment Form. This Offer is being amended solely to clarify that the Offer is for all outstanding Units not already owned by the Purchasers, so there will be no pro-rating of Units tendered.All Units tendered will be accepted by the Purchasers, unless the Offer is amended or terminated, which is not anticipated. Thus, the “All or None” option is inapplicable. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:August 29, 2011 MPF Flagship Fund 14, LLC, MPF Blue Ridge Fund I, LLC, MPF Income Fund 25, LLC, MPF Badger Acquisition Co., LLC, MPF DeWaay Fund 7, LLC, MPF DeWaay Fund 8, LLC, MPF DeWaay Fund 6, LLC, MP Value Fund 8, LLC By: MacKenzie Patterson Fuller, LP, Manager/General Partner By: /s/ Chip Patterson Chip Patterson, Senior Vice President MACKENZIE PATTERSON FULLER, LP By:/s/ Chip Patterson Chip Patterson, Senior Vice President
